923 F.2d 854
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert H. DORSEY, et al., Plaintiffs-Appellants,v.The CITY OF DETROIT, et al., Defendants-Appellees.
No. 89-2420.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
On its own motion the court determines that the Notice of Appeal filed herein does not comply with the requirements of Rule 3(c), Federal Rules of Appellate Procedure, and that this court lacks jurisdiction.  Accordingly, this appeal is dismissed at the appellant's cost.    Torres v. Oakland Scavenger Co., 487 U.S. 312 (1988);  Minority Employees of the Tennessee Dept. of Emp.  Sec., Inc. v. State of Tennessee, Dept. of Emp.  Sec., 901 F.2d 1327 (6th Cir.1990) (en banc).